Citation Nr: 0112192	
Decision Date: 04/30/01    Archive Date: 05/03/01	

DOCKET NO.  99-15 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE
1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ankle fracture.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to April 
1960 and from October 1963 to January 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating determinations of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.


FINDINGS OF FACT

1.  In March 1988, the veteran's claim of service connection 
for tinnitus was denied by the RO.

2.  The additional evidence obtained or submitted to reopen 
the claim for tinnitus since March 1988 tends to prove facts 
material to this claim.

3.  The veteran's exposure to loud noises during his active 
service cannot be disassociated from his current tinnitus 
condition.

4.  In April 1997, the RO found that new and material 
evidence to reopen the claim of entitlement to service 
connection for a right ankle fracture had not been submitted 
by the veteran.  The veteran appealed this determination to 
the Board.  In September 1998, prior to the promulgation of a 
decision in the appeal, the Board received specific written 
notification from the veteran that he wished to withdraw his 
appeal.  Accordingly, the April 1997 RO determination became 
the final decision of the VA regarding this claim.

5.  Additional evidence submitted since April 1997 consists 
of new evidence that tends to prove facts material to the 
claim for service connection for the right ankle fracture.

6.  The veteran's injury to the right ankle during his active 
service cannot be disassociated from the current indications 
of a right ankle disorder.

7.  The medical evidence of record indicates that the 
veteran's post-traumatic stress disorder (PTSD) causes 
deficiencies in most areas, such as work, family 
relationships, judgment, thinking and mood.

8.  The medical evidence of record does not demonstrate a 
total occupational and social impairment due to such symptoms 
as a gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, an 
intermittent inability to perform activities of daily living, 
disorientation to time or place, memory loss of names of 
close relatives, own occupation, or of his own name.

9.  The veteran is currently receiving a 100 percent 
disability evaluation due to his service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim of service 
connection for tinnitus has been submitted and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

2.  New and material evidence to reopen the claim of service 
connection for the residuals of a right ankle disability has 
been submitted and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  Resolving the benefit of the doubt in the veteran's 
favor, tinnitus and right ankle disability were incurred as a 
result of his active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (2000).

4.  The criteria for a disability evaluation of 70 percent, 
but no greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 
4.7, 4.132, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, in a March 1988 rating determination, the RO 
denied the claim of service connection for tinnitus.  At that 
time, the RO noted that the service medical records were 
silent for any ear condition or complaints of tinnitus in 
service.  The veteran was notified of this determination that 
month.  He failed to file a timely notice of disagreement to 
this determination.  

The claim of entitlement to service connection for the 
residuals of a right ankle disability has been denied by the 
RO on several occasions.  The last full adjudication of this 
issue by the RO was in April 1997.  At that time, the RO 
determined that new and material evidence to reopen the claim 
of entitlement to service connection for a right ankle 
fracture had not been submitted.  Accordingly, the claim was 
denied.  

The veteran appealed the April 1997 rating determination to 
the Board.  However, in a letter that was forwarded to the 
veteran in August 1998 and returned to the Board in September 
1998, he stated that he wished to withdraw his appeal.  In 
October 1998, the Board found that the criteria for 
withdrawal of this appeal by the veteran had been met.  
Accordingly, the April 1997 RO determination became the final 
decision of the VA regarding this issue. 

Since the determination cited above, the veteran has 
petitioned to reopen his previously denied claims.  Since 
1988, the veteran has submitted additional medical evidence, 
including an October 1999 medical report that indicates that 
the veteran has tinnitus.  In this medical report, it is 
stated that an ear, nose and throat consultant who has 
examined the veteran has confirmed the diagnosis of tinnitus.

The veteran has also supplied testimony before the 
undersigned.  In March 2001, the veteran noted that he 
injured his right ankle during his active service.  The 
veteran also noted exposure to loud noises during his active 
service.

The Board acknowledges that, during the pendency of this 
appeal, the Veteran's Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5103A), was enacted into law.  This 
change in the law is applicable to all claims filed before 
the date of enactment and not yet final as of that date and 
is thus applicable to the instant appeal.  The VCAA requires 
that VA notify the veteran of the evidence necessary to 
substantiate his claim, requires VA to make reasonable 
efforts to assist a claimant in obtaining any and all 
evidence necessary to substantiate the claim and, under 
certain circumstances, requires examinations and the 
procurement of medical opinions.  

The Board finds that the development completed on the issues 
before the Board at this time satisfies the VCAA in every 
particular.  That is, the veteran and his representative have 
been informed on multiple occasions of the evidence necessary 
to substantiate his claims and have been provided the 
appropriate laws and regulations.  All known and identified 
evidence has been collected for review.  In addition, the 
veteran has otherwise been notified of the evidence and 
information needed to support his claims throughout the 
pendency of the appeal and he has provided testimony and 
arguments regarding his contentions.  Therefore, the Board 
finds that the veteran was adequately apprised of the 
elements needed to support his claim, and no prejudicial 
error results.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
For the foregoing reasons, the duty to assist under VCAA and 
all prior duties to assist have been fulfilled and the case 
is now ready for appellate review.

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  38 C.F.R. 
§ 3.156(a) (2000) provides as follows:

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

For the purposes of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

The veteran has clearly submitted sufficient medical evidence 
since 1988 to warrant reopening of his tinnitus claim.  The 
medical report of October 1999 was not in possession of the 
VA when it adjudicated this case in 1988.  The veteran has 
also provided testimony that was not before the RO when it 
adjudicated this claim in 1988.  Under Justus, the Board must 
find this evidence to be both new and material.

With regard to the claim of entitlement to service connection 
for a right ankle disability, the veteran has also supplied 
competent testimony that was not before the RO during the 
prior adjudication of this claim in April 1997.  Once again, 
under Justus, the Board must find this evidence to be both 
new and material.

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith v. Derwinski, 
1 Vet. App. 178, 179-80 (1991).

In reviewing the case as a whole, the Board must note that an 
August 1973 service medical record appears to indicate that 
the veteran fractured his right ankle during service.  The 
veteran has submitted a statement by an examiner of 
"questioned documents."  Based on her review, it was her 
professional opinion that it was probable that the writing 
contained within the August 1973 service medical record was 
not the writing of the veteran.  

In adjudicating this case as a whole, the Board must note 
that the veteran is currently receiving a 100 percent 
disability evaluation due to his service-connected coronary 
artery disease.  In light of this fact, the Board believes 
that further development of these claims is not warranted.  
Further, based on the testimony of the veteran, the Board 
believes that there is sufficient evidence to fully 
adjudicate these claims.  In adjudicating these claims, the 
Board has considered the "reasonable doubt" doctrine.  The 
codification of the "reasonable doubt" standard is 
contained in 38 C.F.R. § 3.102 (2000), which provides, in 
pertinent part:

	When, after careful consideration of all 
procurable and assembled data, a 
reasonable doubt arises regarding service 
origin, the degree of disability, or any 
other point, such doubt will be resolved 
in the favor of the claimant.  By 
reasonable doubt is meant one which exists 
because of an approximate balance of 
positive and negative evidence which does 
not satisfactorily prove or disprove the 
claim. 

In this case, the Board believes that the negative evidence 
is at least balanced by the positive evidence regarding both 
claims.  Accordingly, the Board finds sufficient evidence to 
warrant service connection for the residuals of a right ankle 
disability and tinnitus.  In the opinion of the Board, the 
veteran's current difficulties with tinnitus cannot be 
reasonably disassociated with his exposure to noise during 
his active service.  In addition, the Board finds that the 
right ankle disorder cannot be reasonably disassociated from 
the August 1973 medical record. Accordingly, the Board finds 
that tinnitus and the residuals of a right ankle disorder may 
be reasonably associated with the veteran's active service.

With regard to the claim of entitlement to an increased 
evaluation for PTSD, the Board has reviewed a December 1998 
medical report from a physician who has performed a 
comprehensive evaluation of the veteran's psychiatric 
disability.  A detailed history of the case was provided 
within this report.  The Board finds that the December 1998 
report and the medical evidence of record provide the basis 
to adjudicate this claim at this time.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on industrial impairment.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA schedule of the rating for 
mental disorders was amended and redesignated as 38 C.F.R. 
§ 4.130 (2000), effective November 7, 1996.  As the veteran 
filed this claim following November 7, 1996, the Board will 
utilize the new regulations in the evaluation of this claim.  

Under the current rating criteria, a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of shot and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130 (2000).

In light of the medical report of December 1998, the Board 
finds sufficient medical evidence to determine that the 
veteran warrants a 70 percent evaluation for his PTSD.  In 
this report, it is noted that the veteran had significant 
depression, anxiety, sleep disorders, anger, irritability, 
marked cognitive impairment, social withdrawal, tearfulness, 
a decrease in libido, and loss of self-esteem.  He also 
reported nightmares, flashbacks and intrusive recollections 
of his experiences in Vietnam.  Further, he reported episodes 
of "disorientation" or loss of consciousness  (which the 
veteran alleged occurred approximately once a week).  The 
veteran also reported auditory and visual hallucinations.  
Based on this medical report, the Board believes there is 
sufficient medical evidence to warrant a 70 percent 
evaluation for PTSD.  

The Board has considered the issue of whether the veteran is 
entitled to a 100 percent disability evaluation for his PTSD.  
However, even in light of the report cited above, the Board 
finds no evidence to support the conclusion that the veteran 
has a total occupational and social impairment due to such 
symptoms as a gross impairment in thought processes or 
communication, "persistent" delusions or hallucinations, 
grossly inappropriate behavior, or that the veteran is in 
persistent danger of hurting himself or others.  The 
testimony before the undersigned by the veteran in March 2001 
would not support the conclusion that he has an inability to 
perform activities of daily living, has a disorientation to 
time or place, or severe memory loss.  In this regard, it is 
important to note that the 70 percent evaluation is based, in 
part, on the December 1998 medical report and (in part) on 
the veteran's testimony provided to the Board in March 2001.  
At these times, the veteran noted a series of symptoms that 
are consistent with the criteria for a 70 percent evaluation.  
However, he failed to note symptoms associated with the 100 
percent disability evaluation.  The veteran's testimony, 
along with the medical report cited above, would not support 
the conclusion that he has symptoms that would warrant a 100 
percent disability evaluation for PTSD.  

This determination is not meant to imply that the veteran is 
able to work.  In this regard, it is once again important to 
note that the veteran is currently receiving a 100 percent 
disability evaluation due to his service-connected 
disabilities.  Consequently, the only critical issue is 
whether the veteran meets the schedular criteria for a 70 or 
100 percent disability evaluation under Diagnostic Code 9440, 
not whether the veteran can work.  Based on the veteran's own 
testimony, the Board cannot find that the veteran meets the 
criteria for a 100 percent disability evaluation.

The Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000) and whether the veteran is entitled to 
an extraschedular evaluation.  However, as the veteran is 
currently receiving a total rating due to his service-
connected disabilities, the basis for such an award would 
appear to be unwarranted.


ORDER

The claims of entitlement to service connection for tinnitus 
and the residuals of a right ankle fracture are reopened.

Service connection for tinnitus is granted.

Service connection for the residuals of a right ankle 
disability is granted.

Entitlement to an increased evaluation for the veteran's 
service-connected post-traumatic stress disorder to 70 
percent is granted.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


Error! Not a valid link.


